UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 23, 2015 TC PipeLines, LP (Exact name of registrant as specified in its charter) Delaware 001-35358 52-2135448 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 700 Louisiana Street, Suite 700 Houston, TX 77002-2761 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (877) 290-2772 (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On October 23, 2015, TC PipeLines, LP (the “Partnership”) announced it will release its third quarter 2015 financial results on Friday, November 6, 2015, and will hold a teleconference and live webcast on Friday, November 6 at 10:00 a.m. Central Daylight Time (11:00 a.m. Eastern Daylight Time). The call will also be carried live on the Partnership’s website.A copy of the news release is attached as Exhibit 99.1 and is incorporated herein by reference. The information disclosed in this Item 7.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liabilities under that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Actexcept as expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description 99.1 Press Release of TC PipeLines, LP, dated October 23, 2015, reporting the date for release of its third quarter 2015 financial results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TC PipeLines, LP by:TC PipeLines GP, Inc., its general partner By: /s/ Jon Dobson Jon Dobson Secretary Dated:October 23, 2015 EXHIBIT INDEX ExhibitNo. Description 99.1 Press Release of TC PipeLines, LP, dated October 23, 2015, reporting the date for release of itsthird quarter 2015 financial results.
